Citation Nr: 1112248	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  04-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 1980 and from March 1982 to April 1990.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Muskogee, Oklahoma, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, in June 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In November 2010, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

There is competent evidence tending to establish coronary artery disease is related to active service.  


CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for cardiovascular disease when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for coronary artery disease.  Having considered the evidence, a finding in favor of service connection is supportable.  

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Veteran has asserted entitlement to service connection for coronary artery disease on both a direct and secondary basis.  Regardless, VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

Service treatment records reflect complaints of occasional chest pain in January 1975 and January 1989, described as sharp and squeezing pain, and cardiac catheritization in June 1999 showed minimal, nonobstructive coronary artery disease.  In addition, the November 2010 VHA opinion notes that the Veteran is in a high risk group for coronary artery disease with risk factors that may be related to service, to include service-connected hypertension, hyperlipidemia and smoking, and that it is possible to have coronary artery disease of small blood vessels supplying the heart causing angina chest pain in the absence of significant epicardial coronary artery disease.  

The Board notes that while cardiac evaluation, including an exercise stress test, in April 1989 was negative, as were electrocardiogram (ECG) myocardial perfusion studies and exercise test in February 1999 as well as on VA examination in April 2008, the November 2010 VHA opinion notes that the accuracy of negative stress perfusion imaging tests is less than 100 percent accurate.  Regardless, and while noted to be impossible to accurately diagnose based on the evidence, the VHA opinion concluded that the evidence, to include results of clinical testing in 1999, together with the Veteran's high risk factors, support a finding of early coronary artery disease.  

In addition, while the VHA opinion notes that there is no way to, "estimate the likelihood" of the degree to which active service contributed to the complaints of chest pain, it is noted that the risk of chest pain and/or coronary artery disease remains relevant regardless of whether the Veteran was treated or not for the service-connected hypertension, and that untreated coronary artery disease, including hypertension, can certainly cause chest pain similar to that described by the Veteran, i.e., occurs with exertion, substernal, and goes away with rest and nitroglycerin.  

The Veteran is competent to report his symptoms.  The Board finds the Veteran's report of symptoms is not inconsistent with the probative contemporaneous record, to include the relevant documented findings during service.  

In weighing the evidence of onset and etiology, with due regard for the benefit of the doubt provision, the Board finds there is competent evidence tending to establish coronary artery disease related to service.  Thus, service connection is warranted.

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


